Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
3.	Claims 1-6, 8-23 are pending. Claims 1-6, 8-23 are under examination on the merits. Claims 1, 3 are amended. Claim 7 is previously cancelled.  
4.	The objections and rejections not addressed below are deemed withdrawn.

Allowable Subject Matter
5.	Claims 1-6, 8-23 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Carvalho et al. (US Pub. No. 2017/0297018 A1; hereinafter “Carvalho”).
	Carvalho teaches a process for the modification of a solid material, said process comprising contacting a surface of the solid material comprising nucleophilic groups with a hydrosilane in a first step to produce a hydrosilanized surface, and  contacting said hydrosilanized surface with at least one alkene and/or alkyne under irradiation with visible and/or ultraviolet light of a wavelength in the range of 200 to 800 nm in a second step. Carvalho does not expressly teach i) no irradiation with light at a wavelength in the range of 200 to 800 nm is used in the first step, ii) the hydrosilane is different and iii) the hydrosilyl group is not dehydrogenated. Therefore the instant claims are distinguished over the prior art.   

Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed process for the modification of a surface of a solid material, comprising the step of: contacting the surface with a surface-modifying composition under irradiation with light of a wavelength in the range of 200 to 800 nm, optionally in the presence of a photoinitiator, wherein the solid material is selected from the group consisting of polyesters, polyethers, polycarbonates, polyketones polyamides, polyurethanes, (meth)acrylate and (meth)acrylamide polymers and polyetherimides, and wherein the surface modifying composition comprises at least a hydrosilane, wherein the hydrosilane has at least one hydrosilyl group and is presented by the formula 

    PNG
    media_image1.png
    114
    126
    media_image1.png
    Greyscale


wherein at least one of Ra, Rb, Rc, and Rd is H and at least one of Ra, Rb, Rc, and Rd  is not H, wherein each of Ra, Rb, Rc, and Rd is, independently, H, optionally substituted C1-30 alkyl, optionally substituted C2-30 alkenyl, optionally substituted C2-30 alkynyl, optionally substituted 
C6-20 aralkyl, optionally substituted C6-20 aryl, or a polymeric moiety having a molecular weight of about 1000 to about 100,000; or wherein the hydrosilane has more than one hydrosilyl group, each having at least one silicon monohydride (Si-H), silicon dihydride (Si-H2) or silicon trinydride 3); and wherein at least one hydrogen atom bonded to the silicon atom of the hydrosilane participates in a surface coupling dehydrogenation reaction with the surface of the solid material during the irradiation with light thereby resulting in the modification of the surface of the solid material. 

The embodiment provides a surface modification involving a dehydrogenation reaction to take place at room temperature in the absence of a catalyst, by performing the contacting step under irradiation with light. This is particularly surprising in view of the fact that a dehydrogenation reaction was known not to occur between hydrosilanes and non-metal surfaces at room temperature. The process further advantageously allows the surface modification to be performed locally and within a short time. Accordingly, the presently claimed invention as defined by claims 1-6, 8-23 is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571)  270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
03/15/2022